DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/815,914 filed on 3/11/2020 with effective filing date 11/7/2017. Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 & 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In regards to claims 8-14 & 18-20, the claims recite “a memory storing instructions; and a processor coupled to the memory and executing the instructions” which appears to cover both transitory and non-transitory embodiments. This is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) in light of specification (para: 240 of PGPUB) covers both forms of non-transitory tangible media and transitory propagating signals per se. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) 
Examiner suggests that the Applicant add the limitation “non-transitory or non-volatile” to the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 
Allowable Subject Matter
The prior art of record in particular, WIPO Publication Zheng et al. WO 2013/067962 in view of US publication Chen et al. US 2013/0051473 A1 (IDS) and Tourapis et al. US 2016/0360234 A1 (IDS) does not disclose, with respect to claim 1, performing L iterative searches in the reference image using an integer pixel step size to obtain an intermediate predicted block of the image block, wherein L is a preset value and is an integer greater than 1; performing a single search in the reference image using a fractional pixel step size to obtain M predicted blocks of the image block, wherein M is a preset value and is an integer greater than 1; determining a target predicted block of the image block according to the M predicted blocks and the intermediate predicted block; and obtaining a predicted value of a pixel value of the image block according to a pixel value of the target predicted block as claimed.  

Rather, Zheng et al. discloses the method involves determining a transformation matrix according to a relationship between width and highness and a size of a current candidate prediction block when candidate prediction blocks in a reference image are traversed. Residual data corresponding to the current candidate prediction block is transformed by utilizing the determined matrix. The transformed data corresponding to the candidate prediction block in the image is obtained. An optimal prediction block is found from the candidate prediction blocks of the image by utilizing the transformed data. 


motion vector by difference information between frames and reducing redundancy information in image frames at different times. The method enables application of an estimated predicted motion vector to motion estimation procedure to provide a reference for various motion vector search algorithms and to improve search accuracy of motion vectors. The method enables performing motion vector estimation process by detecting the distribution of pixel difference values of different image frames, thus reducing search time greatly without requiring frequency domain conversion, and hence greatly reducing computation time and allowing faster and more accurate predicted motion vector estimation. 
Further, Tourapis et al. discloses the method involves coding blocks of an input image on a 
block-by-block basis. A prediction reference is searched for the given block from within a source region of the buffer (104).  An indication of the prediction reference is outputted.  The coded blocks are decoded. The decoded blocks of the input image are stored in a buffer. The source region is constrained to a first portion of the input image within a predetermined distance of the given block.  The decoded blocks are evicted from storage when they are separated from a given block by more than the predetermined distance.

The same reasoning applies to claims 8, 15, & 18 mutatis mutandis. Accordingly, claims 1-7 & 15-17 are allowed. For claims 8-14 & 18-20, once the claims are amended to overcome the non-statutory rejection, the claims will be allowed. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485